EXAMINER’S AMENDMENT
An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this Examiner’s Amendment was given by Pedro F. Suarez (Reg. No. 45,895) on June 14, 2022.

(Currently Amended) A method comprising: 
encoding, by a database management system, data of at least a first column and a second column of a table to generate a plurality of data vectors including a first data vector for the first column and a second data vector for the second column, the database management system performing the encoding by using a dictionary; 
 reordering, by the database management system, the plurality of data vectors including the first data vector for the first column and the second data vector for the second column to enable data compression, the reordering including a forward pass that sorts, based on frequency of occurrence, each of the plurality of data vectors including the first data vector and the second data vector such that the most frequently occurring values are moved up in each of the corresponding data vectors, and wherein a backward pass follows the forward pass, 
wherein the backward pass prioritizes a selection order of the corresponding data vector that is selected for sorting of a rest range, the rest range sorting based on values identifiers within the rest range, 
wherein the backward pass prioritizes the selection order of the plurality of data vectors
determining, by the database management system and for each data vector of the plurality of data vectors, a prefix part and a non-prefix part; [[and]]
generating, by the database management system, a min-max index for the non-prefix part, rather than the prefix part, to enable queries of each data vector associated with the table, wherein the compression provided by the forward pass eliminates a need for the min-max index to cover the prefix part; and
storing, for each data vector of the plurality of data vectors, a value of the prefix part and a length of the prefix part. 

(Canceled) 
(Canceled) The method of claim 1, further comprising: 
storing, for each data vector of the plurality of data vectors, a value of the prefix part and a length of the prefix part. 
(Previously Presented) The method of claim 1, wherein the sort of the backward pass further comprises grouping close value identifiers together. 
(Canceled) 
(Previously Presented) The method of claim 1, wherein the reordering comprises: 
moving-up, by the database management system and during the forward pass of the reordering, a most frequently occurring value in at least one of the plurality of data vectors. 
(Previously Presented) The method of claim 1, wherein the backward pass sorts by sorting each rest range in each data vector of the plurality of data vectors by grouping close value identifiers together. 
(Previously Presented) The method of claim 7, wherein each rest range of the plurality of rest ranges is prevented from being split during the sorting by value. 
(Previously Presented) The method of claim 1, wherein the reordering comprises: 
concatenating, for the first data vector of the first column, a first rest range and a second rest range, in response to a quantity of distinct values of the first data vector and the second data vector being less than a threshold. 
(Previously Presented) The method of claim 1, wherein the reordering comprises: 
determining, for the backward pass, the selection order of the plurality of data vectors.
(Previously Presented) The method of claim 10, wherein the determining of the selection order comprises: 
distributing, by the database management system, the plurality of data vectors into a first group, a second group, and a third group, the first group having a most number of distinct values of value identifiers and the third group having a least number of distinct values of value identifiers; and
prioritizing, by the database management system, the 
(Currently Amended) A non-transitory computer-readable medium storing instructions that, when executed by a computer, cause a database management system to perform operations comprising: 
encoding, by a database management system, data of at least a first column and a second column of a table to generate a plurality of data vectors including a first data vector for the first column and a second data vector for the second column, the database management system performing the encoding by using a dictionary; 
 reordering, by the database management system, the plurality of data vectors including the first data vector for the first column and the second data vector for the second column to enable data compression, the reordering including a forward pass that sorts, based on frequency of occurrence, each of the plurality of data vectors including the first data vector and the second data vector such that the most frequently occurring values are moved up in each of the corresponding data vectors, and wherein a backward pass follows the forward pass, 
wherein the backward pass prioritizes a selection order of the corresponding data vector that is selected for sorting of a rest range, the rest range sorting based on values identifiers within the rest range, 
wherein the backward pass prioritizes the selection order of the plurality of data vectors
determining, by the database management system and for each data vector of the plurality of data vectors, a prefix part and a non-prefix part; [[and]]
generating, by the database management system, a min-max index for the non-prefix part, rather than the prefix part, to enable queries of each data vector associated with the table, wherein the compression provided by the forward pass eliminates a need for the min-max index to cover the prefix part; and
storing, for each data vector of the plurality of data vectors, a value of the prefix part and a length of the prefix part. 
 (Canceled) 
(Canceled) The non-transitory computer-readable medium of claim 12, further comprising: 
storing, for each data vector of the plurality of data vectors, a value of the prefix part and a length of the prefix part. 
(Previously Presented) The non-transitory computer-readable medium of claim 12, wherein the sort of the backward pass further comprises grouping close value identifiers together. 
(Previously Presented) The non-transitory computer-readable medium of claim 12, wherein the reordering further comprises: 
concatenating, for the first data vector of the first column, a first rest range and a second rest range, in response to a quantity of distinct values the first data vector and the second data vector being less than a threshold. 
(Previously Presented) The non-transitory computer-readable medium of claim 12, wherein the reordering further comprises: 
determining, for the backward pass, the selection order of the plurality of data vectors in which each data vector is processed prior to the compression;
distributing the plurality of data vectors into a first group, a second group, and a third group, the first group having a most number of distinct values of value identifiers and the third group having a least number of distinct values of value identifiers; and
	prioritizing, by the database management system, the selection order based on the distribution. 
(Currently Amended) A database management system comprising: 
a programmable processor; and
a machine-readable medium storing instructions that, when executed by the processor, cause the at least one programmable processor to perform at least some of operations comprising: 
encoding, by a database management system, data of at least a first column and a second column of a table to generate a plurality of data vectors including a first data vector for the first column and a second data vector for the second column, the database management system performing the encoding by using a dictionary; 
 reordering, by the database management system, the plurality of data vectors including the first data vector for the first column and the second data vector for the second column to enable data compression, the reordering including a forward pass that sorts, based on frequency of occurrence, each of the plurality of data vectors including the first data vector and the second data vector such that the most frequently occurring values are moved up in each of the corresponding data vectors, and wherein a backward pass follows the forward pass, 
wherein the backward pass prioritizes a selection order of the corresponding data vector that is selected for sorting of a rest range, the rest range sorting based on values identifiers within the rest range, 
wherein the backward pass prioritizes the selection order of the plurality of data vectors
determining, by the database management system and for each data vector of the plurality of data vectors, a prefix part and a non-prefix part; [[and]]
generating, by the database management system, a min-max index for the non-prefix part, rather than the prefix part, to enable queries of each data vector associated with the table, wherein the compression provided by the forward pass eliminates a need for the min-max index to cover the prefix part; and
storing, for each data vector of the plurality of data vectors, a value of the prefix part and a length of the prefix part. 
 (Previously Presented) The system of claim 18, wherein the operations further comprise: 
concatenating, for  the first data vector of the first column, a first rest range and a second rest range, in response to a quantity of distinct values the first data vector and the second data vector being less than a threshold. 
(Previously Presented) The system of claim 18, wherein the reordering comprises: 
moving-up, during the forward pass of the reordering, a most frequently occurring value in at least one of the plurality of data vectors in the data vector. 

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance: 
In the February 22, 2022 Office Action, inter alia, claims 1, 12, 16, 18, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chavan et al. (U.S. Patent Application Publication 2017/0116242) in view of Verma et al. U.S. Patent Publication (2016/0292220; hereinafter: Verma) and further in view of Lemke et al. U.S. Patent Publication (2013/0166566; hereinafter: Lemke).

Chavan, Verma, and Lemke alone, or in combination, fail to describe or render obvious, generating, by the database management system, a min-max index for the non-prefix part, rather than the prefix part, to enable queries of each data vector associated with the table, wherein the compression provided by the forward pass eliminates a need for the min-max index to cover the prefix part. In addition, storing, for each data vector of the plurality of data vectors, a value of the prefix part and a length of the prefix part.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.








Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAUNE A CONYERS whose telephone number is (571)270-3552.  The examiner can normally be reached on M-F 8:00am-4:30pm EST. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/DAWAUNE A CONYERS/Primary Examiner, Art Unit 2152  
June 15, 2022
                                                                                                                                                                                                      


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000